SporroitD, J.,
dissenting. In this case we have-to do only with a single legal question, which is presented by a bill of exceptions.
The evidence rejected was offered to prove an allegation in the defendant’s answer, that although he had admitted, in an authentic act of sale from himself to the plaintiff of a coffee-house, that “he had received the price ($2,000) in cash, the truth is, that said amount was never so received Toy respondent, eta expressed in said act, and that said establishment was sold to plaintiff by said respondent to satisfy the note Sued upon, and that, for the balance of the price of said establishment, plaintiff was to meet and discharge several outstanding claims against said respondent then existing, and which claims wore incurred to supply said establishment with goods and liquors amounting to about $1,500.”
The defendant then distinctly proposed to contradict his acknowledgment in an authentic act passed between himself and the plaintiff, without any alle*27gation of fraud or even of mistake. Eor, he proposed to prove that he had not received from the plaintiff $2,000, comptant ennonnaie de eours, but that the plaintiff, in lieu thereof, had promised to assume certain debts of the defendant.
I do not find that any of the authorities cited, justify the admission of this evidence. The act sought to be contracted is within the category described in Derovin v. Segura, 5 An. 550. “The acts which' cannot be contradicted by parol evidence, arc those which contain contracts and create mutual obligations.”
The question of the admissibility of the evidence’ is alone before us, and it must be controlled by a rule of law, uninfluenced by suppositions as to the possible equities of the case. If presumptions of fact are to be looked to, then it would be proper also to inquire why the defendant, if he paid his negotiable note to the holder some months before it ivas due, did not take it up.
I think the judgment should be affirmed, because I see no error of law in the ruling of the District Judge.